Citation Nr: 0029808	
Decision Date: 11/14/00    Archive Date: 11/16/00	

DOCKET NO.  96-27 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability on a secondary basis.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right leg disability on a secondary basis.

3.  Entitlement to service connection for a cervical spine 
disability on a secondary basis.

4.  Entitlement to service connection for a psychiatric 
disability on a secondary basis.

5.  Entitlement to an increased rating for residuals of a 
left knee injury with chondromalacia of the patella, 
currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from March to July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The issues of entitlement to service connection for a 
cervical spine disability, and a psychiatric disability, as 
well as entitlement to an increased rating, are addressed in 
the remand following the Order portion of this decision.


FINDINGS OF FACT

1.  An unappealed March 1987 RO decision denied service 
connection for a right leg disability.

2.  Evidence received since the March 1987 decision is new 
and material to the claim of service connection for a right 
leg disability and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

3.  An unappealed February 1993 RO decision denied service 
connection for a low back disability.

4.  Evidence received since the February 1993 RO decision is 
new and material to the issue of service connection for a low 
back disability and is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  New and material evidence has been received and the claim 
of entitlement to service connection for a low back 
disability on a secondary basis is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (1999).  

2.  New and material evidence has been received and the claim 
of entitlement to service connection for a right leg 
disability is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

The Board finds, as will be discussed below, that new and 
material evidence has been submitted to reopen the veteran's 
claims of entitlement to service connection for low back and 
right leg disabilities on a secondary basis.  

For secondary service connection to be granted, it must be 
shown that the disability for which the claim is made is 
proximately due to or the result of service-connected disease 
or injury or that service-connected disease or injury has 
chronically worsened the disability for which service 
connection is sought.  38 C.F.R. § 3.310(a) (1999); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  

The evidence of record prior to the March 1987 RO decision 
denying service connection for a right leg disability does 
not clearly indicate a diagnosis with respect to any 
disability of the right leg.  

Evidence added to the record since the March 1987 RO decision 
includes a June 1997 report of private X-ray indicating that 
the veteran has degenerative changes of the right knee and a 
May 1996 treatment record from R. M., M.D., a private 
physician, indicating that the veteran had a history of right 
quadriceps tendon tear secondary to overuse while 
compensating for left knee pathology as well as an October 
1997 letter from Dr. R. M. indicating that there was 
disability of the right knee secondary to the veteran's 
service-connected left knee disability.

The evidence of record prior to the February 1993 RO decision 
regarding the veteran's low back disability included a letter 
from J. P. W., M.D., a private physician, indicating that the 
veteran had chronic low back pain as a result of the limp 
incurred due to his service-connected left knee disability.  

The evidence added to the record since the February 1993 RO 
decision includes evidence indicating that the veteran has 
herniated discs at L3-4 and L5-S1 with additional disc bulge 
at L4-5 and the October 1997 letter from R. M. indicating 
that the veteran's low back disability was due to his 
service-connected left knee disability.  

If a claim for service connection was previously denied, a 
veteran must submit new and material evidence in order to 
reopen his claim.  New and material evidence means evidence 
not previously submitted to agency decisionmakers which bears 

directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156.

Under the test established by Elkins v. West, 12 Vet. App. 
209 (1999) (en banc) it must first be determined whether the 
veteran has presented new and material evidence. In Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), it was noted that 
while "not every piece of new evidence is 'material'; we are 
concerned, however, that some evidence may well contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its rating 
decision."  With consideration of the additional medical 
evidence, the Board concludes that this evidence is new and 
that it contributes to a more complete picture of the 
circumstances surrounding the alleged origin of the veteran's 
right knee and low back disabilities.  Therefore, the Board 
concludes that this evidence is new and since it contributes 
to a more complete picture of the circumstances surrounding 
the alleged origin of the veteran's acquired psychiatric 
disorder it is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156.  Therefore, new and material evidence has been 
submitted and the claim is reopened.  38 U.S.C.A. § 5108.


ORDER

New and material evidence has been received and the claim of 
entitlement to service connection for a low back disability 
on a secondary basis is reopened.  To this extent only, the 
appeal with respect to this issue is granted.  

New and material evidence has been received and the claim of 
entitlement to service connection for a right leg disability 
on a secondary basis is reopened.  To this extent only, the 
appeal with respect to this issue is granted.  


REMAND

A June 1983 RO decision denied a compensable evaluation for 
the veteran's service-connected left knee disability.  The 
veteran filed a notice of disagreement with that action in 
July 1983 and a statement of the case was issued in August 
1983.  The veteran filed a substantive appeal in September 
1983.  An October 1983 RO decision granted a 10 percent 
evaluation for the veteran's service-connected left knee 
disability and indicated that this was a full grant of 
benefits on appeal.  However, a review of the record does not 
indicate that the veteran ever indicated that he would be 
satisfied with a 10 percent award and his appeal of the June 
1983 RO decision with respect to an increased rating for his 
service-connected left knee disability remains pending.  See 
AB v. Brown, 6 Vet. App. 35 (1993). 

Having determined that the appellant's claims of entitlement 
to service connection for a low back disability, and for a 
right leg disability, have been reopened, they must be 
considered de novo by the RO prior to appellate review by the 
Board. Before that can be achieved, however, the Board is of 
the opinion that further development is warranted.

In light of the above, the appeal is REMANDED to the RO for 
the following:  

1.  The veteran should be afforded a VA 
orthopedic examination by a board-
certified specialist, if available, to 
determine the etiology of any currently 
manifested low back, right leg (including 
right knee) and cervical spine 
disabilities, as well as the current 
nature and extent of his service 
connected residuals of a left knee injury 
with chondromalacia of the patella.  All 
indicated tests and studies should be 
conducted and all findings described in 
detail.  The claims file must be made 

available to the examiner for review.  
The examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not that the veteran's service-
connected left knee disability has caused 
or chronically worsened any disability of 
the low back, right leg (including right 
knee) or cervical spine. The examiner 
should identify all symptoms that are 
related to the veteran's 
service-connected left knee disorder, 
including setting forth in degrees of 
excursion any limitation of motion of the 
affected joint.  The examiner is also 
requested to:  (1) Express an opinion as 
to whether pain that is related to the 
veteran's service-connected left knee 
disorder could significantly limit the 
functional ability of the affected joint 
during flareups, or when the joint is 
used repeatedly over a period of time, 
and express these determinations, if 
feasible, in terms of the additional loss 
of range of motion due to pain on use or 
during flareups; (2) determine whether as 
a result of the service-connected left 
knee disorder, the knee exhibits weakened 
movement, excess fatigability, or 
incoordination, and express these 
determinations, if feasible, in terms of 
the additional loss of range of motion 
due to any weakened movement, excess 
fatigability, or incoordination.  If the 
examiner is unable to offer an opinion 
with respect to whether or not these 
factors result in additional loss of 
range of motion, it should be so stated.  
A complete rationale should be given for 
all opinions and conclusions expressed.

2.  The veteran should be afforded a VA 
psychiatric examination by a board-
certified specialist, if available, to 
determine the etiology of any currently 
manifested 

psychiatric disorder.  All indicated 
tests and studies should be conducted and 
all findings described in detail.  The 
claims file must be made available to the 
examiner for review.  The examiner is 
requested to provide an opinion as to 
whether it is at least as likely as not 
that the veteran's service-connected left 
knee disability has caused or chronically 
worsened any currently manifested 
psychiatric disability.  A complete 
rationale should be given for all 
opinions and conclusions expressed.

3.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
requested development has been completed.  
If any development is incomplete, action 
should be taken to ensure complete 
development.  

4.  Then, the RO should readjudicate the 
issues of entitlement to service 
connection for low back, right leg, 
cervical spine, and psychiatric 
disabilities on a secondary basis and the 
issue of entitlement to an increased 
rating for residuals of left knee injury 
with chondromalacia of the patella.  If 
any benefit sought on appeal is not 
granted to the veteran's satisfaction, a 
supplemental statement of the case should 
be issued to the veteran and his 
representative and they should be 
afforded the appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	U. R. POWELL
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 8 -

- 1 -


